Citation Nr: 1207184	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  04-16 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder (claimed as a neck disorder).

2.  Entitlement to service connection for a right shoulder disorder, including as due to a neck disorder.

3.  Entitlement to an initial rating in excess of 10 percent for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1973 to March 1981.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from December 1999, May 2002, and May 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The December 1999 rating decision denied service connection for a neck disorder, the May 2002 rating decision denied service connection for a right shoulder disorder and, in a May 2003 rating decision, the RO granted service connection for chronic sinusitis and assigned an initial 10 percent disability rating.  The Veteran perfected an appeal as to the denial of his service connection claims and the initial rating assigned for sinusitis.

In May 2003, the Veteran testified during a personal hearing at the RO and, in February 2009, he testified during a hearing at the RO before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.

In April 2009, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.  In a December 2010 decision, the Board denied the Veteran's claims.

The Veteran appealed the Board's December 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In that litigation, the appellant and the VA General Counsel agreed that remand was warranted for further VA examination regarding the Veteran's service connection claims, and clarification of the Board's reasons and bases for its denial of an increased initial rating for chronic sinusitis.  In an August 2011 Order, the Court vacated the Board's decision and remanded the matter, pursuant to an August 2011 Joint Motion for Remand.  A copy of the Court's Order is in the claims file.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a cervical spine disorder.  In support of his claim, he submitted an August 2005 written statement from N.J.J., M.D., his private physician, to the effect that "the patient qualifies as a service-connected problem due to the fact that the injury is well documented that he sustained a severe whiplash injury and is related to this injury and he has been complaining since the accident and has had visits within a reasonable timeframe and now has changes consistent with his original injury".

The Veteran also submitted a September 6, 2007 VA telephone contact note, indicating that a physician reported that she talked with the Veteran to review his magnetic resonance image (MRI) results.  The clinician said that the Veteran suffered from cervicalgia with radiculopathy since he was injured in 1975 in service, and opined that it was "more likely than not his abnormalities on the MRI and cervical disease [was] secondary to that [motor vehicle accident] in 1975".

In April 2009, the Board remanded the Veteran's case to the RO to obtain a VA examination and an opinion regarding the etiology of any diagnosed neck disorder, in which the examiner was requested to make "specific reference" to the August 2005 opinion from Dr. N.J.J. and the September 2007 VA progress note opinion.  However, as discussed in the August 2011 Joint Motion, neither the January or May 2010 VA examination reports addressed the favorable evidence of record as directed by the Board.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (remanding where VA examination was "inadequate for evaluation purposes"); see also, Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (to the effect that once VA undertakes to provide an examination when developing a service connection claim, even if not statutorily obligation to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided").

Similarly, as to the Veteran's claim for service connection for a right shoulder disorder, the April 2009 Board remand directed that the Veteran undergo VA examination to determine the etiology of the claimed shoulder disorder, and also directed the examiner to address the favorable August 2005 private and September 2007 VA medical evidence.  However, the May 2010 VA examiner did not address this evidence, as required by the Board.  See Stegall, Barr, supra.  The Veteran should be afforded a new VA orthopedic examination to determine the nature and etiology of any cervical spine and right shoulder disorder found to be present.  

As well, given that the Veteran was last examined by VA for his service-connected sinusitis disability in January 2010, he should undergo a new VA examination to determine the current severity of the disorder.

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Miami, Florida, and at the Homestead Community Based Outpatient Clinic (CBOC), dated since July 2010, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Miami and the Homestead CBOC, for the period from July 2010 to the present and associate them with the claims file.

2. Schedule the Veteran for VA orthopedic examination performed by a physician to determine the nature and etiology of any cervical spine and right shoulder disorders found to be present.  The claims file should be made available to the examiner prior to the examination.  All indicated tests and studies should be conducted and all clinical findings reported in detail.

a. For any cervical spine and/or right shoulder disability found, the examiner should indicate whether it is at least as likely as not, i.e., at least a 50 percent probability, related to the appellant's active duty service (including the findings noted in the service treatment records after a March 1975 motor vehicle accident).  

b. Any opinion offered should be accompanied by a fully explanatory written rationale.  In rendering an opinion, the VA examiner should address the opinion rendered by Dr. N.J.J. in August 2005 (to the effect that the Veteran "qualifies as a service-connected problem due to the fact that the injury is well documented that he sustained a severe whiplash injury and is related to this injury and he has been complaining since the accident and has had visits within a reasonable timeframe and now has changes consistent with his original injury); and by a VA clinic physician in September 2007 (to the effect that it was "more likely than not" that the abnormalities on the Veteran's MRI and cervical disease was secondary to the motor vehicle accident). 

3. Schedule the Veteran for a VA medical examination to determine the current severity and all manifestations of his service-connected chronic sinusitis.  The claims folder must be provided to the examiner for review in connection with the examination.  

a. The examiner should be asked to delineate all symptomatology associated with the appellant's sinusitis, to include commenting on the presence of any headaches, pain, purulent discharge, or crusting.  

b. The examiner should also provide a history of the appellant's sinusitis symptomatology, to include the frequency of (1) any incapacitating episodes of sinusitis requiring prolonged antibiotic treatment (four to six weeks); or (2) any non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

c. The examiner should comment on the effect, if any, of the Veteran's chronic sinusitis on his ability to work.  A rationale should be provided for all opinions rendered. 

4. Then readjudicate the Veteran's claims of entitlement to service connection for cervical spine and right shoulder disorders and an initial rating in excess of 10 percent for chronic sinusitis.  If any claim remains denied, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


